DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, 15-16 and 18-20 in the reply filed on July 29, 2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2021.
Claim Interpretation
	A flat ply has been interpreted as disclosed on paragraph [0048] of the original specification; see below:
“However, here, the terminology "flat" is also intended to include a "structured flat" definition, namely a structured surface of a structured ply resulting from the wet state of the papermaking manufacturing method (e.g. a structured ply has a structured surface resulting from the fabric used during the TAD manufacturing method). The second inner ply 3 is identical to the first inner ply 2. However, the two inner plies 2 and 3 undergo deformations resulting from the embossing step of the lamination process. Such deformations are localized in crushed zones 12 right behind the protuberances of the décor embossing pattern 7. Thus, the terminology "flat" means, in the context of the present application, that at least 51% of the surface of the two inner plies 2 and 3 may be flat, or at least 90% of the surface of the two inner plies 2 and 3 may be flat.”

	Therefore, claims 2 and 3 limitations of “flat” would not be considered Vague and indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9, 19 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 5-6, and 19-20, there is no sufficient antecedent basis for the phrase “an additional core,” since it implies that there is a previous mentioned core and there is none. Also use of word “core” is confusing, because the art recognizes as “core” as a tubular materials in which a product is wound as stated in claim 15, and therefore it is unclear if the cores mentioned on those claims is the same as the art recognizes, e.g., the ones on claim 15. For the purpose of this office action, the core mentioned in the above claims would be considered as just another ply.
	Claim 8 is vague and indefinite since it is unclear how the outer ply comprises two plies, i.e., if there are two plies then one is the other ply and the other is an internal ply.
	Claim 9 is vague and indefinite as to what would be considered to be “substantially identical,” since the word “substantially is a relative term and the specification does not define it.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saas et al. ((hereafter Saas), US Patent Application Publication No.  2015/0184342 A1 in view of Jeannot et al., (hereafter Jeannot), US Patent Application Publication No.  2015/0225903 A1. 
 	 With regard to claims 1-3, Saas teaches a multiply tissue paper and shows tissues with at least four plies; see figures 2-10, in which the outer plies are micro-embossed (¶-[0023]-[0028]) and the internal plies are flat, (as defined by the ¶-[0048] of the current application, which includes structured plies as flat); see ¶-[0020]-[0022], and figure 5 shows two micro-embossed outer plies and two internal flat sides, structured plies that are made by TAD, ATMOD, eTAD, and they are not embossed; see ¶-[0032] and [0071]-[0074]. While Saas teaches that the micro-embossing can form a pattern, which could read in the Décor claimed, but Saas is silent with regard to only use the décor/motif on only one external ply; however this is considered just a design choice. Moreover, Jeannot teaches the same type of multi-ply tissue as Saas; see figures and abstract, and teaches adding the decorative pattern, Motif, to only an external side; see for example ¶-[0061]. Therefore, adding a decorative pattern on only one of the external plies would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success since such process is known in the art, as shown by the secondary reference, Jeannot. Note, that this is just aesthetic and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). Note that reference reads on claims 2 and 3, since “at least” covers 100% and the references shows plies that are manufactured by the TAD process or derivatives of it, i.e., eTAD, etc., that makes the web 100% structured.
	With regard to claims 4 and 18, figure 11 shows the gluing of the first outer ply (4) with the first inner ply (10), (naming first or second plies is just a matter of how it is viewed/named, but the process is the same) and the glue is added at the tip of the embossing roll (30), which only glue very little surface of the plies; see ¶-[[0103], Even though the references do not teach the percentages of the plies that are glued, it can be seems from the figure that it would be less than 20% of the surface. Moreover, optimizing the percentage of the surface of the plies would have been obvious to one of ordinary skill in the art since the Bass teaches that adjusting the gluing area the stiffness of the web can be adjusted.
	 With regard to claims 5-6 and 20, adding a another ply/core into the multiply tissue of the reference, Bass, would have been obvious to one of ordinary skill in the art  since he/she would have reasonable expectation of success if another ply were added to the web. Adding between the two inner plies would increase the strength or support to the other plies and so would considered to be within the levels of ordinary skill in the art, as an obvious design choice.
	Regarding to claim 7, figure 11, explained on ¶-[01013]-[0118], shows the micro-embossing of the inner and outer plies as claimed. Note that the decorative pattern is suggested by the secondary reference, Jeannot, see above.
	Regarding to claim 8, Saas shows, see figure 3 for example, an instance in which one of the external ply is a two ply as claimed. Note that this is the same as shown in the figures of the current application and it has been considered unclear in the 112 section above.
	As to claim 9, Bass teaches that the protuberances of the outer plies can be of substantially identical heights; see ¶-[0025].
	Regarding to claims 10 and 19, Bass teaches that protuberances can be of the same type as claimed; see ¶-[0028], [0105] and claim 7.
	Regarding to claims 15-16, Bass teaches that the tissue can be wound onto a core forming a roll or cut, stacked and folded into a package; see ¶-[0120] and claim14.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multi-Ply Tissue Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF